DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Larry Harris, Reg. No. 44745 on 9/24/202.
The application has been amended as follows: 
Claims 8-14 are currently amended herein.

non-transitory computer-readable medium bearing computer executable instructions which, when executed on a computing system comprising at least a processor, carry out a method, comprising: 
maintaining, in a data store of the computing system, a corpus graph comprising a first plurality of nodes; 
conducting a random walk process among the first plurality of nodes originating with target node, the random walk process resulting in a subset of nodes of the first plurality of nodes, wherein each node of the subset of nodes is associated with an importance value to the target node according to a visit count to the respective node during the random walk process; 
determining a relevant neighborhood for the target node comprising a second plurality of nodes of the subset of nodes having highest associated importance values; 
generating neighborhood embedding information for the target node, the neighborhood embedding information comprising a plurality of embedding elements, each embedding element determined according to an embedding vector of a node of the relevant neighborhood and as a function of the associated importance value of the node to the target node; 
store the neighborhood embedding information in the data store in association with the target node; and
in response to determining that a query corresponds to the target node, providing at least one item of content corresponding to at least one node as responsive to the query, the at least one node determined based at least in part on the neighborhood embedding information.

9. (Currently amended) The non-transitory computer-readable medium of Claim 8, wherein generating the neighborhood embedding information for the target node comprises: 
for each embedding element of the neighborhood embedding information: 
selecting a node of the relevant neighborhood; and 
selecting an embedding element of an embedding vector of the selected node as a current embedding element of neighborhood embedding information. 

10. (Currently amended) The non-transitory computer-readable medium of Claim 9, wherein selecting a node of the relevant neighborhood comprises selecting a node of the relevant neighborhood according to the importance values of the nodes of the relevant neighborhood.

11. (Currently amended) The non-transitory computer-readable medium of Claim 8, wherein the relevant neighborhood for the target node includes up to a predetermined number of nodes.

12. (Currently amended) The non-transitory computer-readable medium of Claim 8, wherein the second plurality of nodes comprises nodes of the subset of nodes having the highest associated importance values greater than a predetermined threshold value.

non-transitory computer-readable medium of Claim 8, wherein the method carried out on the computing system further comprises: 
combining the embedding values of the neighborhood embedding information with an embedding vector of the target node to form an aggregated embedding vector for the target node; and 
storing the aggregated embedding vector in the data store in association with the target node.

14. (Currently amended) The non-transitory computer-readable medium of Claim 8, wherein the nodes of the relevant neighborhood are further determined, at least in part, according to a frequency of relationships between at least some nodes of the relevant neighborhood. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 U.S.C. 101 on claims 1-20 are withdrawn.
Claims 1-20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of records, e.g. Martinez Canedo et al. (US 2019/0095806) discloses a computer-implemented method for learning structural relationships between nodes of a graph includes generating a knowledge graph comprising nodes representing a system and applying a graph-based convolutional neural network (GCNN) to the knowledge graph to generate feature vectors describing structural relationships between the nodes (abstract). However, Martinez Canedo et al. does not teach conducting a random walk process among the first plurality of nodes originating with the target node and resulting in a subset of nodes of the first plurality of nodes, wherein each node of the subset of nodes is associated with an importance value to the target node according to a visit count to the respective node during the random walk process; and determining a relevant neighborhood for the target node comprising a second plurality of nodes of the subset of nodes having the highest associated importance values as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

September 24, 2021